DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the reinforcement structure recited in claims 21-34 or the method of reinforcing recited in claims 35-40.  
Regarding independent claims 21 and 35, the closest prior art of record is… the closest prior art of record is Emmel et al., US 5,683,194, James, JR. et al., US 2013/0306715 and Bullock, US 2002/0093186.
  Emmel teaches a method and reinforcement system for reinforcing and prolonging the usable life of a document that is fastened to a ringed binder.  The method and system of Emmel includes providing a reinforcement device that includes a planar sheet that may further include pre-formed holes.  The system of Emmel further including a glue or other sticky substance on a side of the reinforcement device to facilitate affixing the device to the document such that each of the three holes of the document and each of the three pre-formed holes of the reinforcement device sufficiently align to allow each of the three rings from the ringed binder to pass through the three holes of the document and each of the three corresponding pre-formed holes of the reinforcement device.  The reinforcement device of Emmel may be in the form of polymeric film, synthetic paper, reinforced paper, card stock and non-wovens.  Emmel further teaches an embodiment wherein each of the three pre-formed holes is laterally offset from a centerline of the planar sheet such that  each of the pre-formed holes is positioned closer towards an inner edge than an outer edge of the planar sheet.  Emmel teaches its reinforcement device may be in the form of a perforated strip, either along its length or width, so that the strip can be separated as needed for a particular purpose, thus teaching a variety of possible one-sided applications.    
Although Emmel teaches that its device is for reinforcing around holes of a document, rather than of folder, it is known in the art to attach a folder having a total of six holes to a three-ringed binder.  Also, James teaches a folder with six ring binding holes and thus folder panels that have three holes each, the folders of James for use with notebooks having ring binding holes.  The folders of James may include pockets and reinforcing devices, such as fiberglass tape, that may be applied to any surface of the pocket folder for reinforcement of the folder, including hidden or inward surfaces.  
However, neither Emmel nor James teach the use of a coating layer that is a “friction material” having a “textured surface” that also increases the thickness of the reinforcement device as required by the independent claims.  Bullock teaches methods and apparatus for providing slip-resistant surfaces to paper folders that may be in the form of a textured friction material coating.  However, Bullock’s friction material is provided directly on a folder surface or other friction material. Bullock does not teach or suggest providing a coating layer comprising a friction material and a textured surface onto a separate, discrete reinforcement device that is otherwise fixed on a folder panel at a particular location (at the preformed holes) as required by the independent claims.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed structure and method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746